387 F.2d 386
Carroll E. WADE, Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections, State of Florida, Appellee.
No. 25138.
United States Court of Appeals Fifth Circuit.
December 14, 1967.

Carroll E. Wade, pro se.
Earl Faircloth, Atty Gen., Tallahassee, Fla., Robert R. Crittenden, Asst. Atty. Gen., Lakeland, Fla., for appellee.
Before COLEMAN and SIMPSON, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM:


1
The record reveals that this habeas corpus applicant, presently serving a fifteen year sentence imposed by the State of Florida on August 5, 1965, has never received an evidentiary hearing in either state or federal courts on his contention that his plea of guilty was not voluntary, but was induced by threats and unkept promises. The allegations are sufficient to require such a hearing. Townsend v. Sain (1963), 372 U.S. 293, 83 S. Ct. 745, 9 L. Ed. 2d 770; Waley v. Johnston (1942), 316 U.S. 101, 62 S. Ct. 964, 86 L. Ed. 1302; Carpenter v. Wainwright, 5 Cir., 1967, 372 F.2d 940; Broxson v. Wainwright, 5 Cir., 1967, 372 F.2d 944; Murphy v. Wainwright, 5 Cir., 1967, 372 F.2d 942. The decision of the district court which denied this petition for a writ of habeas corpus without holding an evidentiary hearing is hereby reversed and the cause is remanded for a hearing on the issue of whether appellant's plea of guilty was understandingly and voluntarily made.


2
Reversed.